Bijur, J.
Plaintiff and defendant executed an agreement in writing which provided for the plaintiff’s employment “ as registered nurse for work in the Guatamala Division.” The agreement covers many details and provides also “ that the employment is subject to the terms and conditions contained in the company’s printed application for employment except as otherwise specified herein.” So far as may be judged by the ordinary experience of mankind, this agreement seems to be perfectly complete and manifestly enforcible. Plaintiff withdrew from the service and sues for damages on the plea that the defendant required her to work some eleven or twelve hours a day for a considerable length of time; and in order to establish this as a breach of contract on defendant’s part gave evidence, over defendant’s objection, of a conversation with defendant’s authorized representative several months before the date of the agreement in which when plaintiff asked him about the hours of duty he said “ there would be one day off a week and eight hours a day; that we could not work longer hours down there on account of the trying climate.” This conversation was objected to on the ground that it was an attempt to vary a written contract by parol evidence of conversations had prior to the integration of the agreement. No attempt was made by plaintiff, nor is any claim put forward on this appeal, that the reasonableness of the hours of employment was one of the *42implied terms of the contract and that by custom or other mode of proof it had been shown that the plaintiff was required to work an unreasonable length of time. The claim specifically made now is that the contract was incomplete and consequently being partly in writing and partly oral the testimony offered was of the “ oral part ” of the agreement and admissible on that score. The authorities, however, are to the contrary. When the written contract upon inspection appears to be complete, embracing all the particulars necessary to make a perfect agreement, parol evidence is not admissible for the purpose of varying or adding to the written provisions. (Thomas v. Scutt, 127 N. Y. 133, and the many decisions which follow it.) It is unnecessary to add to the reasoning of the courts which have passed on this question repeatedly; but it seems evident that if plaintiff’s reasoning be adopted no written contract could ever be regarded as complete and entitle the contracting parties to invoke the parol evidence rule, because ingenuity would always permit the suggestion of details that had not been provided for (although it must be presumed that such details were either disregarded by the parties or were left to the ordinary rule of reasonableness).
Judgment reversed and a new trial granted, with thirty dollars costs to appellant to abide the event.
All concur; present, Bijur, Levy and Crain, JJ.